Mr. Justice GS-est delivered the opinion of the court. It cannot be learned from the abstract furnished to us in this case whether a complete and authenticated copy of the record in this case has been filed in this court or not. The rules of this court require a complete abstract to be furnished. For this reason the judgment must be affirmed. Furthermore, this case has been three times tried in the court below and this is the third appeal to this court. Upon the first appeal the judgment was reversed and the cause remanded because of the admission of incompetent evidence and because the damages were excessive. I. C. R. R. Co. v. Seitz, 105 Ill. App. 89. Upon the second appeal the judgment was reversed and the cause remanded because of improper remarks of counsel, and because the damages were excessive. I. C. R. R. Co. v. Seitz, 111 Ill. App. 242. The finding of the trial court, (predicated upon the evidence adduced upon the former trial and upon a consideration of the questions of law then presented) and the judgment thereon, involved in the present appeal, was in favor of appellee and against appellant for $823.50. The questions of law involved have been twice determined by this court adversely to the contention of the appellant and we are content with that determination. Affirmed.